Citation Nr: 1146735	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  10-12 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the criteria are met for withdrawal of the appeal for entitlement to service connection for peripheral neuropathy of the right upper extremity (RUE), claimed as secondary to the service-connected diabetes mellitus.

2.  Whether the criteria are met for withdrawal of the appeal for entitlement to service connection for peripheral neuropathy of the left upper extremity (LUE), claimed as secondary to the service-connected diabetes mellitus.

3.  Whether the criteria are met for withdrawal of the appeal for entitlement to initial evaluation higher than 30 percent for the service-connected diabetic nephropathy.

4.  Whether the criteria are met for withdrawal of the appeal for entitlement to evaluation higher than 20 percent for the service-connected diabetes mellitus.

5.  Whether the criteria are met for withdrawal of the appeal for entitlement to evaluation higher than 10 percent for the service-connected peripheral neuropathy of the right lower extremity (RLE).

6.  Whether the criteria are met for withdrawal of the appeal for evaluation higher than 10 percent for the service-connected peripheral neuropathy of the left lower extremity (LLE).

7.  Entitlement to an evaluation higher than 30 percent for the service-connected posttraumatic stress disorder (PTSD).

8.  Entitlement to compensable evaluation for the service-connected hypertension.

9.  Entitlement to total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.  His awards include the Purple Heart Medal and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that inter alia denied service connection for peripheral neuropathy of the bilateral upper extremities, granted service connection for hypertension and diabetic neuropathy and assigned the initial ratings shown on the title page, and continued current evaluations for diabetes and peripheral neuropathy of the bilateral lower extremities.

Also on appeal is a September 2008 RO rating decision that denied entitlement to a TDIU.

The Veteran testified before the RO's Decision Review Officer (DRO) in October 2009, and in October 2011 he testified before the undersigned Veterans Law Judge in a hearing at the VA Central Office Washington, DC.  Transcripts of both hearings are associated with the claims file.
  
The Board's decision regarding the issues of evaluation of PTSD and entitlement to TDIU is set forth below.  The issue of evaluation of hypertension is addressed in the Remand that follows the Order section of the Decision below.


FINDINGS OF FACT

1.  On October 18, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant requesting withdrawal of his appeal for the following claims: entitlement to service connection for peripheral neuropathy of the RUE and LUE; entitlement to increased evaluation for diabetic nephropathy; entitlement to increased evaluation for diabetes mellitus; and, entitlement to increased evaluations for peripheral neuropathy of the RLE and LLE.

2.  The disability picture from the Veteran's PTSD approximates occupational and social impairment with reduced reliability and productivity but not occupational and social impairment, with deficiencies in most areas.


3.  The Veteran's service-connected disabilities are sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and industrial background.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of by the Veteran of his appeal for service connection for peripheral neuropathy of the RUE, claimed as secondary to the service-connected diabetes mellitus, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of by the Veteran of his appeal for service connection for peripheral neuropathy of the LUE, claimed as secondary to the service-connected diabetes mellitus, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of by the Veteran of his appeal for increased evaluation for diabetic nephropathy are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

4.  The criteria for withdrawal of by the Veteran of his appeal for increased evaluation for diabetes mellitus are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

5.  The criteria for withdrawal of by the Veteran of his appeal for increased evaluation for peripheral neuropathy of the RLE are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

6.  The criteria for withdrawal of by the Veteran of his appeal for increased evaluation for peripheral neuropathy of the LLE are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).
 
7.  The criteria are met for a rating of 50 percent, but not more, for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.118, Diagnostic Code 9411 (2011).

8.  The criteria for award of a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues from Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn his appeal in regard to the following issues: entitlement to service connection for peripheral neuropathy of the RUE and LUE; entitlement to increased evaluation for diabetic nephropathy; entitlement to increased evaluation for diabetes mellitus; and, entitlement to increased evaluation for peripheral neuropathy of the RLE and LLE.  Specifically, he informed the undersigned Veterans Law Judge prior to the Central Office hearing in October 2011 that he wanted to withdraw those issued from appeal, and he affirmed that desire in the hearing transcript that is associated with the claims file.

Hence, there remain no allegations of errors of fact or law for appellate consideration in regard to those issues.  The Board accordingly does not have jurisdiction to review those issues, and the appeals regarding those issues are dismissed.


Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2011). 

In this case, notice compliant with the VCAA was provided to the Veteran by letters in September 2007 (increased rating) and August 2008 (entitlement to TDIU), and he had ample opportunity to respond prior to issuance of the March 2008 and September 2008 rating decisions on appeal.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran was afforded appropriate VA examinations in response to the claims herein decided, and he was also afforded a hearing before a Member of the Board.  Neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and they have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.




Evaluation of PTSD

Legal Principles 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In all increased rating claims the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

PTSD is rated under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 9411.  In relevant part, the rating criteria are as follows.

A rating of 30 percent is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A rating of 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

The Veteran's claim for increased rating was received in September 2007.

A VA PTSD clinic note in September 2006 shows the Veteran reported experiencing nightmares, depressed mood, anxiety and guilt feelings.  During interview the Veteran was alert and oriented times four, without evidence of psychomotor agitation or retardation.  His mood was mildly dysphoric and his affect was tense but congruent to mood.  Language was relevant and coherent and speech was normal in all respects.  Thoughts were clear and goal-oriented without evidence of delusions or hallucinations.  Memory was not formally assessed but concentration was fair.  Insight and judgment were also fair.  The Veteran denied suicidal ideation (SI) or homicidal ideation (HI).  The clinician entered diagnosis of PTSD with current Global Assessment of Functioning (GAF) of 55.  

VA PTSD clinic notes in October 2006 through November 2007 show the Veteran complaining of sleep problems and fluctuating symptoms of stress and anxiety, but clinical observations during the period were grossly consistent with the September 2006 treatment note above.  GAF during the period fluctuated between a low of 55 and a high of 60.

A November 2007 letter from the Veteran's attending VA psychologist, Dr. BN, states the Veteran had been in treatment for PTSD and depression since January 2006 but his condition had not improved.  The psychologist stated the Veteran was psychiatrically unemployable and carried a current GAF of 50.

The Veteran had a VA PTSD examination in January 2008, performed by a psychologist who reviewed the claims file; the examiner noted the letter from Dr. BN cited above and expressed skepticism about the GAF of 50 assigned therein, since contemporaneous PTSD clinic on the same day had assessed GAF of 60.  The Veteran reported symptoms of depressed mood, decreased energy, feelings of helplessness and worthlessness, crying spells, intrusive recollections, distressing dreams, flashbacks, psychological distress, physiological reactivity, avoidance, impairment of memory, diminished range of interest, restricted range of affect, hypervigilance, startle response, poor sleep, irritability, poor concentration, and feelings of detachment and isolation.  During interview the Veteran was relaxed and attentive, with speech and psychomotor activity unremarkable.  His affect was normal and mood dysphoric, attention was intact and the Veteran was oriented times three.  Though process, thought content, judgment and insight were unremarkable.  There were no delusions or hallucinations.  Impulse control was good, and the Veteran denied SI or HI.  Based on the Veteran's response to the Minnesota Multiphasic Personality Inventory-2 (MMPI-2) the examiner stated the Veteran appeared to be exaggerating his symptoms, although he was not demonstrably malingering.  The examiner diagnosed PTSD and assigned a current GAF of 67.  The examiner stated the Veteran's PTSD caused intermittent inability to perform occupational tasks (criteria for 30 percent rating) but did not cause reduced reliability and productivity (criteria for 50 percent rating). 

A VA PTSD treatment note by Dr. BN dated in February 2008 records the Veteran as being upset that he had been accused by the VA examiner of having exaggerated his symptoms; the Veteran complained that the MMPI-2 had been administered in an environment with many distractions.  Dr. BN made no clinical observations and assigned a GAF of 50.

A VA PTSD clinic note in March 2008 shows the Veteran reported he was seeking consultation with a private psychologist to document the severity of his PTSD symptoms due to his negative experience with the VA examiner.  The Veteran reported current difficulty sleeping.  During interview the Veteran was alert and oriented times four, without evidence of psychomotor agitation or retardation.  His mood was dysphoric and his affect was tense but congruent to mood.  Language was relevant and coherent and speech was normal in all respects.  Thoughts were clear and goal-oriented without evidence of delusions or hallucinations.  Memory was not formally assessed but concentration was fair.  Insight and judgment were also fair.  The Veteran denied SI or homicidal ideation (HI).  The clinician entered diagnosis of PTSD with current GAF of 55.  

The Veteran was examined in April 2008 by Dr. JLP-M, a private psychologist.   The Veteran described current symptoms of trouble gaining and maintaining sleep, nightmares, flashbacks, avoidance of war-related stimuli, social avoidance, agoraphobia with panic symptoms, crying spells, loss of interest in previously pleasurable activities, hyperstartle, hypervigilance, anger management with occasional violence, survivor guilt and difficulty with authority figures.  The Veteran described early suicidal behavior patterns but the report is silent in regard to recent SI or HI.  Dr. JLP-M did not record any clinical observations, but recorded a diagnosis of chronic irreversible PTSD and a GAF of 45.  Dr. JLP-M stated the Veteran should be rated at 70 percent due to deficiencies in most areas (work, family relations, judgment, thinking, mood and near-continuous panic and depression).  Dr. JLP-M stated the Veteran had difficulty adapting to even the most minor of stressful situations and establishing and maintaining effective interpersonal relationships outside of a few fellow veterans; there was also a concern about the return of prior suicidal behaviors.

A VA PTSD clinic note in March 2008 shows the Veteran reported decreased irritability and depression since change in medication; he described his own mood as "stable" and reported improved coping skills.  Mental status examination (MSE) showed the Veteran to be alert and oriented times four.  His mood was euthymic and his affect was tense but mobile and congruent with mood.  All other clinical observations were consistent with previous PTSD clinic notes.  The examiner continued the previous GAF of 55.

A VA PTSD clinic note in July 2008 by Dr. BN states the Veteran reported feeling edgy and irritable due to change in his PTSD counseling group facilitators.  MSE showed the Veteran to be alert and oriented times four.  His mood was depressed and angry, with affect mood-congruent.  There were no observed deficits in attention/concentration or memory.  Speech and language were normal.  Thought content showed no sign of delusions or hallucinations, and thought process was logical and goal-oriented without evidence of disorder.  There was no SI or HI, and insight and judgment were both good.  Dr. BN assigned a current GAF of 50.

Clinical treatment notes by Dr. BN in August 2008 and September 2008 are grossly consistent with the reported symptoms and MSE noted above.  GAF continued at 50.

An August 2008 VA psychiatry consultation by Dr. JR records the Veteran reported feeling nervous, especially in crowds, but he denied panic attacks.  He had difficulty sleeping and often felt drowsy and fatigued during the day (the Veteran was noted to have nonservice-connected sleep apnea).  The Veteran endorsed nightmares once or twice per week and feeling of depression about half the time.  The Veteran reported he did not enjoy leisure activities as he once did.  He endorsed feelings of guilt and worthlessness as well as crying spells and irritability.  He denied SI or HI.  He reported occasional auditory hallucinations of his wife calling his name.  He occasionally saw shadows out of the corner of his eye but there were no well-formed visual hallucinations.  No delusions were demonstrated. The Veteran reported a normal relationship with his wife.  MSE showed the Veteran to be cooperative and friendly.  There was no psychomotor agitation or retardation.  Speech was normal, mood was dysthymic and affect was congruent with full range.  Thought process was linear and goal-directed.  The Veteran denied SI or HI.  Cognition was grossly intact and judgment and insight appeared adequate.  Dr. JM assigned a current GAF of 52.

Dr. BN submitted a letter to VA in October 2008 stating the Veteran's psychiatric disability was exacerbated by physical problems (chronic pain).  Dr. BN stated the Veteran was psychiatrically unemployable, and assigned a GAF of 50.  Thereafter, clinical treatment notes by Dr. BN in March 2009, June 2009 and September 2009 show MSE consistent with his previous observations and GAF continued at 50.

Of note, during the same period the Veteran also received psychiatric medication supervision by psychiatrist Dr. JR.  Dr. JR issued treatment notes showing GAF of 56 in May 2009 and 59 in August 2009.  Dr. JR described MSE showing variation in mood ("okay" in May and "good, better" in August) but otherwise the Veteran was alert and oriented without evident impairment.

Dr. BN submitted a letter in September 2009 stating the VA examination in January 2008 was flawed because the examiner had administered the MMPI-2S (short form) rather than the more appropriate MMPI-2, and was also misapplied within the context of a disability determination rather than forensic treatment as intended.  Further, given the Veteran's claustrophobia, the testing situation described by the Veteran was not conducive to proper evaluation.  Dr. BN thereupon administered the full MMPI-2 in May 2009 and obtained results not consistent with malingering or exaggeration.  Dr. BN continued his assessment of GAF of 50.

The Veteran testified before the Board in October 2011 that he has nightmares, sometimes severe, and sometimes cries for no reason.  He has intrusive memories of service and difficulty relating to authority.  He has impulse control problems manifested by occasional road rage, as well as survivor guilt.  He formerly enjoyed socializing but now prefers to be alone and his family essentially leaves him alone.  He no longer goes fishing and has few friends; he no longer attends church and does not want to be in public places such as shopping centers or restaurants.  His anger management problems caused him to lose his last job.  He has occasional panic attacks when out of familiar surroundings, and has flashbacks triggered by stimuli such as sounds or smells.  He sometimes considered suicide but was prevented by his religious faith; however, he does not own a firearm because he is afraid he would be tempted to harm himself or others.

On review of the evidence above, the Board finds the Veteran's PTSD presents a disability picture that approximates occupational and social impairment with reduced reliability and productivity.  The Veteran has described, and clinical notes endorse, disturbances of motivation and mood and difficulty in establishing effective work and social relationships to a disabling degree; these are symptoms associated with the 50 percent rating.  The rest of the symptoms associated with the 50 percent rating are not shown, but the overall disability picture approximates that described in criteria for the 50 percent rating.

Accordingly, the Board finds the criteria for a 50 percent rating are met.  The Board has considered whether a rating higher than 50 percent may be awarded, particularly in view of the examination opinion by Dr. JLP-M.  However, absolutely none of the symptoms associated with the 70 percent rating are shown on clinical examination (including the examination report by Dr. JLP-M), and the Board concludes the criteria for rating higher than 50 percent were not shown at any time during the course of the appeal.  Accordingly, "staged rating" is not warranted.  Hart, 21 Vet. App. 505.

In arriving at the determinations above the Board has considered the GAF scores assigned.  The GAF records the clinician's judgment of the individual's overall level of functioning, with 100 representing a high level of functioning and no psychiatric symptoms.  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  While the GAF is not the sole basis for assigning a disability rating, it provides a clinical indicator of the patient's functional ability.

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

Throughout the course of the appeal the Veteran's GAF scores were consistently between 50 and 55, although the VA examiner in January 2008 expressed an isolated high score of 67 and in April 2008 Dr. JLP-M expressed an isolated low score of 45.  The Board discounts the GAF assigned by the VA examiner because the examination was challenged by Dr. BN, and the Board similarly discounts the GAF assigned by Dr. JLP-N because it is not supported by any current MSE and in fact is disproved by every other MSE of record.  Scores between 50 and 55 were assessed by several different VA psychiatrists and psychologists and have been remarkably consistent throughout the period under review, and the Board accordingly accepts those scores as most representative of the Veteran's level of functional ability over time.

GAF scores between 51 and 60 indicate moderate symptoms or moderate difficulty functioning.  Quick Reference, supra, pg. 46-47.  These scores support the disability picture associated with the 50 percent rating assigned herein by the Board.

The Board has also considered whether the service-connected PTSD should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the Rating Schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected PTSD are contemplated by the respective schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

In sum, the Board has found that a rating of 50 percent, but not more, is warranted for the service-connected PTSD on appeal.  His appeal is accordingly granted to that extent.

The benefit of the doubt has been resolved in favor of the Veteran.  Gilbert, 1 Vet. App. 49, 54.

Entitlement to a TDIU

Legal Principles

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).

For a veteran to prevail on a total rating claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Analysis

The Veteran's service-connected disabilities are as follows: PTSD, rated as 30 percent disabling (increased to 50 percent in this decision); diabetic nephropathy, rated as 30 percent disabling; diabetes mellitus, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; peripheral neuropathy of the RLE and LLE, each rated as 10 percent disabling; and, hypertension and hearing loss, each rated as noncompensable.  His combined evaluation for service-connected disability is 70 percent.  Because the diabetes, diabetic nephropathy and diabetic neuropathies are all considered to be from a common etiology, he meets the schedular criteria for TDIU under 38 C.F.R. § 4.14(a).

The Veteran had a VA PTSD examination in August 2006 in which he reported he had a high school education ("barely passed").  He worked successfully in a co-op until he was drafted into the Army.  After service he worked as a mechanic for 33 years until taking early retirement in 1999; thereafter he worked as a maintenance supervisor until 2003.

The file contains a statement from the Veteran's last employer stating that the Veteran had worked with the firm from December 2000 to July 2004 and had resigned due to his inability to manage people who reported to him.

As noted above, Dr. BN, the Veteran's attending VA psychologist, submitted letters in November 2007, October 2008 and September 2009 stating the Veteran psychiatrically unemployable due to chronic severe PTSD and depressive disorder NOS.  Dr. BN stressed the Veteran had not retired or resigned voluntarily from his job, but rather that he stopped working prematurely due to multiple psychiatric and physical disabilities; he would have liked to continue working if he had been able to do so.   

The Veteran testified before the RO's DRO in October 2009 that he has stopped working in 2005 because he was a supervisor in a power plant at the time and was unable to get along with the persons above him or below him in authority. Thereafter he made some attempts to send out resumes for other jobs but was unsuccessful because he does not have college degree.  

On review of the evidence above VA psychologist Dr. BN repeatedly and specifically stated an opinion that the Veteran is unemployable due to his PTSD.  This is implicitly supported by Dr. JLP-M, and there is no medical opinion to the contrary.  The findings of a physician [or psychologist] are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  The correspondence from the Veteran's last employer is also consistent with the Veteran having ceased employment due to PTSD symptoms.  The Board accordingly finds the criteria for TDIU are met.

The benefit of the doubt has been resolved in favor of the Veteran.  Gilbert, 1 Vet. App. 49, 54.


ORDER

The appeal for service connection for peripheral neuropathy of the right upper extremity is dismissed.

The appeal for service connection for peripheral neuropathy of the left upper extremity is dismissed.

The appeal for evaluation higher than 30 percent for diabetic nephropathy is dismissed.

The appeal for evaluation higher than 20 percent for diabetes mellitus is dismissed.

The appeal for evaluation higher than 10 percent for peripheral neuropathy of the right lower extremity is dismissed.

The appeal for evaluation higher than 10 percent for peripheral neuropathy of the left lower extremity is dismissed.

A rating of 50 percent for the service-connected PTSD is granted, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the criteria applicable to the payment of monetary benefits.
 

REMAND

The Board finds further development is required before the claim for evaluation of hypertension can be adjudicated.

The Board's most recent VA hypertension examination was in February 2008.  The Veteran testified before the Board in October 2011 that his hypertension was being closely monitored by VA and that his blood pressure was fluctuating erratically (essentially uncontrolled) with changes in his medication, showing his contention that his disability has become significantly more severe since the last examination.  However, clinical records associated with the claims file have no record of blood pressure readings more recent than July 2009.

Given the length of time since the last VA examination, and given the Veteran's report that his disability has significantly worsened since that examination, the Board finds that another VA examination is required at this point.  38 C.F.R. 
§ 3.159(c)(4).  Prior to the examination the RO should obtain relevant outstanding VA treatment records and associate those records with the claims file.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO/AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or evaluation of the Veteran's service-connected hypertension, to particularly include any relevant VA outpatient records dated since July 2009.  

2.  Then, the Veteran should be afforded examination by an examiner with appropriate expertise to determine the current degree of severity of the Veteran's service-connected hypertension.  The claims folder must be made available to and reviewed by the examiner. 

All indicated studies should be performed.  The examiner should document the Veteran's blood pressure, his medications related to blood pressure, state whether the hypertension is controlled or not controlled, and document any medical disorders secondary to hypertension.  

To the extent possible, the examiner should provide an opinion concerning the impact of the service-connected hypertension on the Veteran's ability to work and his activities of daily living.  The rationale for all opinions expressed should also be provided.

3.  The RO/AMC should also undertake any other development it determines to be warranted.
  
4.  Then, the RO/AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO/AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or the Court for additional 

development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


